Citation Nr: 1042036	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  06-29 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a separate disability evaluation for 
radiculopathy of the upper extremities secondary to degenerative 
disc disease of the cervical segment of the spine.

2.  Entitlement to an evaluation in excess of 10 percent for 
radiculopathy of the right lower extremity secondary to 
degenerative disc disease of the lumbar segment of the spine, on 
appeal from an initial grant of service connection.  

3.  Entitlement to an evaluation in excess of 10 percent for 
radiculopathy of the left lower extremity secondary to 
degenerative disc disease of the lumbar segment of the spine, on 
appeal from an initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran had active service from December 1982 to April 1985, 
and from October 1986 to January 2005.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of May 2005 and December 
2007 of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi, and St. Petersburg, Florida, 
respectively.  The first rating action granted service connection 
for degenerative disc disease of the cervical spine and lumbar 
spine.  Each disorder was assigned a 10 percent disability 
rating.  In the December 2007 rating decision, the Veteran was 
awarded a 20 percent rating for his cervical spine disability, 
effective February 2, 2007.   Thus, when the claim came 
originally before the Board, the issues on appeal were phrased as 
follows:

1.  Entitlement to an initial rating in 
excess of 10 percent for degenerative disc 
disease of the lumbar spine (lumbar spine 
disability).

2.  Entitlement to an initial rating in 
excess of 10 percent for degenerative disc 
disease of the cervical spine (cervical 
spine disability) prior to February 2, 
2007, and for a rating in excess of 20 
percent from February 2, 2007.

The Veteran and his fiancée then provided testimony before the 
BVA in April 2008.  Following that hearing, the Board, in 
December 2009, remanded the claim to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The purpose of that 
examination was to obtain additional medical information 
concerning the Veteran's cervical and lumbar spine segment 
disorders.  The claim was then returned to the Board.

In December 2008, the Board issued a Decision/Remand, which 
denied entitlement to increased evaluation for the orthopedic 
symptoms and manifestations produced by the service-connected 
back and neck disabilities.  However, with respect to the 
neurological symptoms and manifestations, the Board determined 
that additional medical data was needed and that portion of the 
claim was returned to the AMC for additional action.  
Subsequently, after additional medical testing was accomplished, 
the AMC issued a rating action that granted separate ratings for 
radiculopathy of the lower extremities.  However, a separate 
rating for radiculopathy of the upper extremities was denied.  
The rating action was issued in April 2010.  

When the AMC issued the rating action of April 2010, it also 
issued a Supplemental Statement of the Case.  In the Supplemental 
Statement of the Case, the AMC characterized the issue on appeal 
as "entitlement to service connection for radiculopathy of the 
upper extremities."  The Supplemental Statement of the Case did 
not discuss the other issues, i.e., entitlement to separate 
disability ratings for radiculopathy of the left and right lower 
extremities.  The AMC then informed the Veteran of rating action 
and the claim was returned to the Board for further action.  

Upon review, the appeal is once again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.


REMAND

As reported above, the AMC classified one of the issues on appeal 
in the Supplemental Statement of the Case as entitlement to 
service connection for radiculopathy of the upper extremities 
instead of classifying the issue as entitlement to separate 
disability ratings for radiculopathy of the upper extremities due 
to disc disease of the cervical segment of the spine.  In 
evaluating service-connected disabilities of the spine, the VA is 
required to not only consider the orthopedic symptoms and 
manifestations produced by the disability but also the 
neurological symptoms and manifestations.  If it is determined 
that the disability produces distinct, ratable symptoms and 
manifestations, those symptoms and manifestations will be 
assigned a separate disability evaluation under an appropriate 
Diagnostic Code.  See 38 C.F.R. § 4.55 and General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  In other 
words, claims in which neurological symptoms are present are a 
part of the overall request for an increased evaluation for a 
disability of the spine.  Therefore, in this instance, the AMC 
should have classified the issue as one involving entitlement to 
a separate rating instead of one involving service connection.  

Additionally, when the AMC notified the Veteran of the grant of 
separate ratings for radiculopathy of the left and right lower 
extremities, the AMC stated that this was a "complete" grant of 
benefits.  However, this is not the case.  Because the assignment 
of separate ratings for neurological symptoms produced by a 
spinal disability is part and parcel of an overall claim for an 
increased evaluation involving the spinal disability, unless the 
maximum disability rating is assigned, that rating remains on 
appeal.  Therefore, this is not a full grant of the benefit 
sought on appeal because a higher rating is available.  Regarding 
a claim for an increased rating, the claimant is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in appellate status where a 
subsequent rating decision awarded a higher rating, but less than 
the maximum available benefit.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Thus, these now bifurcated issues remain before the 
Board.

Because the two issues involving radiculopathy of the lower 
extremities remain on appeal, and since the Supplemental 
Statement of the Case that was issued in April 2010 did not 
discuss these issues, the issues must be returned to the AMC so 
that a new Supplemental Statement of the Case may be prepared 
inclusive of these issues.  Thus, the claim will be remanded.  

The Board would further note that when the Board issued its 
Decision/Remand of October 2009, the Board specifically noted 
that the Veteran had been reported to have decreased sensation in 
the upper extremities.  The Board pointed to a June 2004 VA 
examination that specifically noted this observation.  The Board 
went on to report that the examination that was accomplished in 
conjunction with its Remand of December 2009 did not address 
whether the Veteran then suffered from radiculopathy of either 
upper extremity.  Thus, the claim was returned so that an 
examination could be accomplished and a determination made as to 
this item.  

The record shows that the Veteran underwent another VA 
examination in January 2010.  The examination report indicated 
that the Veteran had given a history of numbness in his hands.  
However, upon completion of the examination, the physician's 
assistant merely indicated that the Veteran was not suffering 
from radiculopathy.  The examiner did not discuss the previous 
complaints and findings, including the June 2004 VA examination.  
Also, the examiner did not discuss the Veteran's assertions that 
he continued to suffer from numbness in the upper extremities 
since service.  Upon reviewing the examinations report, the Board 
believes that such an examination is inadequate and would not 
withstand judicial scrutiny based on pronouncements by the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court, in Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. 
Brown, 7 Vet. App. 36 (1994), and Barr v. Nicholson, 21 Vet. App. 
303 (2007), concerning the adequacy of examinations.  Hence, it 
is the determination of the Board that the Veteran should once 
again be examined and another, more complete, opinion be 
obtained.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive authority 
as it pertains to all of the issues now on 
appeal.

2.  The RO/AMC should contact the Veteran 
and ask that he identify all sources of 
medical treatment received since June 2009 
for his service-connected spinal 
disabilities (cervical and lumbar segments 
of the spine), and to furnish signed 
authorizations for release to the VA of 
private medical records in connection with 
each non-VA source identified.  Copies of 
the medical records from all sources, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to the 
claims folder.  If requests for any private 
treatment records are not successful, the 
RO/AMC should inform the Veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  

3.  The Veteran should be afforded a VA 
neurological examination of the cervical 
and lumbar segments of the spine.  The 
examination must be conducted by a 
physician; i.e., not a nurse practitioner, 
physicians' assistant, nurse, doctor of 
osteopathy, etc.  The purpose of the 
examination is to assess whether the 
Veteran now suffers from radiculopathy of 
the upper extremities due to his service-
connected cervical disc disease and also to 
determine the severity and scope of the 
service-connected radiculopathy of the 
lower extremities.  All appropriate tests 
should be conducted.

The neurologist should specifically comment 
on the following:

(a)  During the course of this 
appeal, has the Veteran suffered 
from radiculopathy of the upper 
extremities?  If it is determined 
that the Veteran currently does 
not suffer from such a condition, 
the examiner must comment on the 
June 2004 VA examination that 
noted that the Veteran had 
decreased sensation in the 
bilateral upper extremities.  

(b)  If the Veteran does have 
radiculopathy of the upper 
extremities that is related to 
the service connected 
degenerative disc disease of the 
cervical segment of the spine, 
the examiner should identify the 
nerve involved for each 
extremity, and, 

(c)  For all of the extremities, 
the examiner should indicate 
whether any found neurological 
impairment more nearly 
approximates mild or moderate 
incomplete paralysis of the 
affected nerve, or complete 
paralysis of the affected nerve.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

4.  Thereafter, the RO/AMC should 
readjudicate the claims now on appeal.  The 
RO/AMC should specifically discuss whether 
the assignment of separate ratings for 
radiculopathy of the lower extremities 
should be assigned an effective date 
commensurate with the Veteran's original 
claim for benefits or whether the currently 
assigned effective date is proper.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If any benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


